Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is being considered by the examiner.
Drawings
The drawings were received on 6/29/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelsang et al. (US 2015/0234707).
Regarding claim 21, Vogelsang et al. disclose an apparatus, comprising:
a memory device (Fig. 1D), comprising:

first sensing circuitry (Fig. 1D: SA stripe 16) positioned adjacent the edge row and selectably coupled to the edge array section, the first sensing circuitry including a first sense amplifier (para. 0044) coupled to a first sense line (Fig. 1D: sense line 182) to which a first memory cell of the edge array section is coupled (para. 0044);
wherein the first sense amplifier is coupled to a second sense line (Fig. 1D: sense line 184) of the edge array section to which the first memory cell is coupled; and
an adjacent array section (Fig. 1D: Segment 15) of the plurality of sections of memory cells, wherein the adjacent array section is positioned on an opposite edge of the edge array section relative to the first sensing circuitry (see Fig. 1D and its description).
Regarding claim 22, Vogelsang et al. disclose the apparatus of claim 21, further comprising second sensing circuitry (Fig. 1D: sense amplifier in SA stripe 15) positioned between and selectably coupled to the edge and adjacent array sections, the second sensing circuitry including a second sense amplifier coupled to the edge array section via a third sense line (Fig. 1D: sense line from SA stripe 15 down to Memory Segment 16) and coupled to the adjacent array section via a fourth sense line (Sense line from SA stripe 15 up to memory Segment 15).
Regarding claim 23, Vogelsang et al. disclose the apparatus of claim 21, wherein:
the first sensing circuitry is included in a first sensing component stripe (Fig. 1D: SA tripe 16) physically associated with the edge array section (Fig. 1D: Segment 16); and the second sensing circuitry is included in a second sensing component stripe (Fig. 1D: SA Stripe 15) 
Regarding claim 24, Vogelsang et al. disclose the apparatus of claim 21, wherein:
the memory device further comprises:
a number of transfer lines (Fig. 1D: data line 188) that directly couple a corresponding number of first sense amplifiers in the first sensing circuitry (Fig. 1D: SA Strip 16) positioned adjacent the edge row to a component positioned adjacent the first sensing circuitry for movement of instructions directly to the component to enable the performance of an operation (Fig. 7C: 760);
coded instructions (paras. 0044-0047: ECC syndrome bits) stored by the memory cells of the edge row of the edge array section; the instructions are sensed by the first sensing circuitry and include error correction code (ECC); and
the operation is performed by executing the instructions using the component that comprises ECC circuitry (paras. 0044-0047).
Regarding claim 25, Vogelsang et al. disclose the apparatus of claim 24, wherein the component is configured to perform the operation on data sensed in the edge row of the edge array section, via the third sense line, by the second sensing circuitry (paras. 0065-0067).
Regarding claim 26, Vogelsang et al. disclose the apparatus of claim 24, wherein the operation is performed on data sensed in a row of the adjacent array section, via the fourth sense line, by the second sensing circuitry (paras. 0044-0047, 0065-0067).
Regarding claim 27, Vogolsang et al. disclose the apparatus of claim 21, wherein the second sense amplifier of the second sensing circuitry is selectably coupled, via the third sense 
	Claims 28-35 are claiming the similar limitation as in claims 21-27. Therefore, they are analyzed as previously discussed with respect to claims 21-27.
	Regarding claims 36-40, the apparatus as previously discussed in claims 21-27 and 28-35 would be performed the method as claimed.  Therefore, they are analyzed as previously discussed with respect to apparatus claims 21-27 and 28-35.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,699,772. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same scope of the invention, claiming an apparatus, comprising:
a memory device, comprising:
an edge array section at an edge of a plurality of sections of memory cells, wherein a
first row of the memory cells in the edge array section is an edge row of the plurality of sections;
first sensing circuitry positioned adjacent the edge row and selectably coupled to the edge array section, the first sensing circuitry including a first sense amplifier coupled to a first sense line to which a first memory cell of the edge array section is coupled;

an adjacent array section of the plurality of sections of memory cells, wherein the adjacent array section is positioned on an opposite edge of the edge array section relative to the first sensing circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GENE N AUDUONG/Primary Examiner, Art Unit 2825